DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwamae (US Pub. No. 2016/0266468) in view of Katsumasa (JP 2014-010390 cited by applicant).
Regarding claims 1-2, 4, 7 and 15, Niwamae teaches an imaging apparatus comprising:
a motor mechanism (19) configured to generate a traveling torque of an opening and closing blade of a mechanical shutter provided in an incident light path to an imaging element by electric conduction to a coil (para. 106);
a spring mechanism (18) configured to generate the traveling torque of the opening and closing blade together with the motor mechanism;

a speed sensor of the opening and closing blade, wherein the control unit performs the correction on the basis of detection information of the speed sensor (the elapsed time tp1 is a measurement of the speed of the opening and closing blade -see para. 201) [claim 4];
Niwamae does not specifically teach the controller is configured to control a current value to be supplied to the coil, wherein the control unit adjust one or both of the time length and the current value to correct a travelling operation of the opening and closing blade [claim 2].
Katsumasa teaches an imaging apparatus discloses a controller configured to control a current value to be supplied to a motor, wherein the control unit adjust one or both of the time length and the current value to correct a travelling operation of the opening and closing blade according to a selected imaging mode (para. 24 and 37).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a motor as taught by Katsumasa for said stepping motor in order to facilitate an accurate control of the shutter blades’ speed.
Regarding claim 3, Niwamae, as modified by Katsumasa, teaches the invention as claimed in claim 2 above. Katsumasa further teaches a counter configured to count the number of times of traveling of the opening and closing blade, wherein the control unit performs the correction on a basis of a count value of the counter (para. 52-53). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a counter as taught in order to compensate for the temperature rise in continuous shooting mode.
Regarding claim 5, Niwamae, as modified by Katsumasa, teaches the invention as claimed in claim 2 above. Katsumasa further discloses a temperature sensor configured to detect a temperature of the motor mechanism or the spring mechanism, wherein the control unit 
Regarding claims 6 and 10, Niwamae, as modified by Katsumasa, teaches the invention as claimed in claims 2 and 7, respectively. Katsumasa further discloses the motor mechanism corresponding to the opening and closing blade as a front curtain mechanism and a rear curtain mechanism (para. 11). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said front curtain and rear curtain mechanisms to includes said motor and spring in order to facilitate an accurate control of the shutter blades’ speed.
Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwamae in view of Katsumasa as applied to claim 1 above, and further in view of Saito et al. (US Patent No. 4,290,682 cited by applicant).
Regarding claims 11 and 13-14, Niwamae, as modified by Katsumasa, teaches all the claimed limitations except for the following: a lock mechanism configured to restrict the opening and closing blade not to start traveling even by energization of the spring mechanism and the start of the electric conduction to the coil wherein the motor mechanism includes a coil to which a drive current is supplied, and a magnet rotated with the electric conduction to the coil, the spring mechanism is configured to energize the magnet in a rotation direction, a drive body configured to cause the opening and closing blade to travel according to rotation of the magnet and including a portion to be locked, and the lock mechanism is configured to maintain the opening and closing blade not to start traveling by locking the portion to be locked [claim 13]; wherein the spring mechanism is configured to energize the magnet in the rotation direction [claim 14]. Saito teaches an imaging apparatus comprising a lock mechanism configured to restrict the opening and closing blade not to start traveling even by energization of the spring .
Allowable Subject Matter
Claims 8-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852